DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 10/31/2018. 
This action is in response to amendments and/or remarks filed on 06/01/2022. In the current amendments claims 16-20 have been cancelled. Claims 1-15 and 21-24 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 06/01/2022, the claim objections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 06/01/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 06/01/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication from Applicant’s Representative, John Rogitz (Registration No. 67641), to Examiner on 06/17/2022. 

The application has been amended as follows: 
Claim 1 (Previously Presented) An apparatus, comprising: at least one processor configured with instructions executable by the at least one processor to: access a first neural network, the first neural network being associated with a first data type; access a second neural network, the second neural network being associated with a second data type different from the first data type; provide, as input, first training data to the second neural network; select a first layer, the first layer being a hidden layer of the second neural network; identify a spatial output from the first layer, the spatial output being generated based on the first training data; using a third neural network, determine whether the spatial output from the first layer is from the first neural network, the third neural network being different from the first and second neural networks; based on a determination that the spatial output from the first layer is not from the first neural network, adjust one or more weights of the first layer, identify a temporal output from a second layer, the temporal output being generated based on the first training data, the second layer being a hidden layer of the second neural network; using a fourth neural network, determine whether the temporal output from the second layer is from the first neural network, the fourth neural network being different from the first, second, and third neural networks; and based on a determination that the temporal output from the second layer is not from the first neural network, adjust one or more weights of the second layer.  

Claim 2 (original) The apparatus of Claim 1, wherein the instructions are executable by the at least one processor to: initially establish the second neural network by a copying of the first neural network.  

Claim 3 (Previously Presented) The apparatus of Claim 1, wherein the instructions are executable by the at least one processor to: based on a determination that the spatial output from the first layer is from the first neural network, decline to adjust one or more weights of the first layer.  
Claim 4 (Previously Presented) The apparatus of Claim 3, wherein the spatial output is a first spatial output, and wherein the instructions are executable by the at least one processor to: based on a determination that the first spatial output from the first layer is from the first neural network, select a third layer, the third layer also being a hidden layer of the second neural network; identify a second spatial output, the second spatial output being from the third layer; using the third neural network, determine whether the second spatial output is from the first neural network; and based on a determination that the second spatial output is not from the first neural network, adjust one or more weights of the third layer.  

Claim 5 (Previously Presented) The apparatus of Claim 4, wherein the first and third layers of the second neural network are selected randomly.  

Claim 6 (Previously Presented) The apparatus of Claim 1, wherein the instructions are executable by the at least one processor to: prior to using the third neural network to determine whether the spatial output from the first layer is from the first neural network, adjust one or more weights of one or more layers of the third neural network so that the third neural network learns to correctly classify spatial outputs from layers of either of the first neural network and the second neural network.  

Claim 7 (Previously Presented) The apparatus of Claim 6, wherein the third neural network operates in an unsupervised mode to, using labeled data, learn to correctly classify spatial outputs from layers of either of the first neural network and the second neural network.  

Claim 8 (Currently amended) A method, comprising: accessing a first neural network, the first neural network being associated with a first dataPage 7 type; accessing a second neural network, the second neural network being associated with a second data type different from the first data type; providing, as input, first training data to the second neural network; selecting a first layer, the first layer being a hidden layer of the second neural network; identifying a spatial output from the first layer, the spatial output being  generated based on the first training data; using a third neural network, determining whether the spatial output from the first layer is from the first neural network, the third neural network being different from the first and second neural networks; based on determining that the spatial output from the first layer is not from the first neural network, adjusting one or more weights of the first layer; identifying a temporal output from a second layer, the temporal output being generated based on the first training data, the second layer being a hidden layer of the second neural network; using a fourth neural network, determining whether the temporal output from the second layer is from the first neural network, the fourth neural network being different from the first, second, and third neural networks; and based on determining that the temporal output from the second layer is not from the first neural network, adjusting one or more weights of the second layer.  

Claim 9 (Previously Presented) The method of Claim 8, comprising: determining, using the third neural network, whether the spatial output from the first layer is from the first neural network at least in part by using the third neural network to identify the spatial output from the first layer as pertaining to the first data type.  

Claim 10 (Previously Presented) The method of Claim 8, comprising: based on determining that the spatial output from the first layer is from the first neural network, declining to adjust one or more weights of the first layer.  

Claim 11 (Previously Presented) The method of Claim 10, wherein the temporal output is a first temporal output, and wherein the method comprises: based on determining that the first temporal output from the second layer is from the first neural network, selecting a third layer, the 

Claim 12 (original) The method of Claim 8, wherein the first layer is selected based on a command from a human supervisor.  

Claim 13 (Previously Presented) The method of Claim 8, wherein the instructions are executable by the at least one processor to: prior to using the fourth neural network to determine whether the temporal output from the second layer is from the first neural network, adjusting one or more weights of one or more layers of the fourth neural network so that the fourth neural network learns to correctly classify temporal outputs from layers of either of the first neural network and the second neural network.  

Claim 14 (Previously Presented) The method of Claim 8, wherein the fourth neural network operates in unsupervised mode to, using labeled data, learn to correctly classify temporal outputs from layers of either of the first neural network and the second neural network.  

Claim 15 (original) The method of Claim 8, comprising: initially establishing the second neural network by a copying of the first neural network.

Claim 16 (canceled).  
Claim 17-20 (canceled).  
  
Claim 21 (Previously presented) The apparatus of Claim 1, wherein the third neural network and the fourth neural network are both domain classifiers.  
Claim 22 (Previously presented) The apparatus of Claim 1, wherein the first and second layers are different layers.  
Claim 23 (Previously presented) The method of Claim 8, wherein the third neural network and the fourth neural network are both domain classifiers.  
Claim 24 (Previously presented) The method of Claim 8, wherein the first and second layers are different layers.



Allowable Subject Matter
Claims 1-15 and 21-24 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to an apparatus, comprising: at least one processor; configured with instructions executable by the at least one processor to: access a first neural network, the first neural network being associated with a first data type; access a second neural network, the second neural network being associated with a second data type different from the first data type.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“using a fourth neural network, determine whether the temporal output from the second layer is from the first neural network, the fourth neural network being different from the first, second, and Page 5third neural networks; and based on a determination that the temporal output from the second layer is not from the first neural network, adjust one or more weights of the second layer.”2

Independent claim 8 is directed to a method, comprising: accessing a first neural network, the first neural network being associated with a first dataPage 7 type; accessing a second neural network, the second neural network being associated with a second data type different from the first data type; providing, as input, first training data to the second neural network; selecting a first layer, the first layer being a hidden layer of the second neural network.
None of the prior arts, either alone or in combination, teaches the limitations of claim 8, particularly: 
“using a fourth neural network, determining whether the temporal output from the second layer is from the first neural network, the fourth neural network being different from the first, second, and third neural networks; and based on determining that the temporal output from the second layer is not from the first neural network, adjusting one or more weights of the second layer.”2
The closest prior art of record are the following:
Csurka et al. (US 2008/0086558 A1) teaches a machine learning and finds particular application in connection with the learning of classifiers using out-of-domain labeled data.
Tzeng et al. (“Adversarial Discriminative Domain Adaptation”) teaches unexplored instance of our general framework which combines discriminative modeling, untied weight sharing, and a GAN loss, which we call Adversarial Discriminative Domain Adaptation (ADDA).
Chen et al. (“Large-Scale Visual Font Recognition”) teaches a scalable solution based on the nearest class mean classifier (NCM) and the algorithm is built on local feature embedding, local feature metric learning and max-margin template selection, which is naturally amenable to NCM and thus to such open-ended classification problems. 
Ashmore et al. (“Evaluating the Intrinsic Similarity between Neural Networks”) teaches a method to align multi-layer perceptron and a metric for measuring similarity.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1 and 8, which includes the features: 
“using a fourth neural network, determining whether the temporal output from the second layer is from the first neural network, the fourth neural network being different from the first, second, and third neural networks; and based on determining that the temporal output from the second layer is not from the first neural network, adjusting one or more weights of the second layer.”2
Dependent claims 2-7 and 21-22 are allowed for dependency of independent claim 1. 
Dependent claims 9-15 and 23-24 are allowed for dependency of independent claim 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.M./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126